Tyson,
dissenting: I dissent. Although it refrains from expressly doing so, the opinion of the majority in effect overrules the holdings of the Board, on the point involved, in Edwards Drilling Co., 35 B. T. A. 341; affd., 95 Fed. (2d) 719; Willis R. Dearing, 36 B. T. A. 843; affd., 102 Fed. (2d) 91; Cook Drilling Co., 38 B. T. A. 291; Rocky Mountain Development Co., 38 B. T. A. 1303; and Kay Kimbell, 41 B. T. A. 940. In lieu of expressly overruling these cases, the opinion distinguishes all of them, except the Kimbell case, from the one here. The distinction made is based upon stated differences *397between the facts in the cited cases and the instant one; those differences being that in the cited cases the rights to future oil payments arose out of their acquisition as compensation for services, while in the instant case the rights to such payments were acquired through a. distribution in liquidation. Such distinction is based solely upon differing ways and methods by which the rights to oil payments were acquired and bears no material distinguishing, relation to the bare question presented in the cited cases and here, i. e., shall rights to future oil payments, by whatever method acquired, be treated as a factor in income even though they have a market value?
Moreover, the distinction consisting of such differences in fact, as above stated, if material, does not exist between the facts in the instant case and those in the Rocky Mountain Development Co. and Kay Kimbell cases, since, in both of those cases, the rights to future oil payments arose out of the acquisition of such rights through sale or exchange, whereas here, the rights were acquired in a distribution in liquidation, the equivalent, for the tax purposes here involved, of a sale or exchange. The issue as to whether the rights as to future oil payments are to be treated as factors in income was directly presented in both of the last mentioned cases.
The holdings of the Board in all the above cases were based upon Burnet v. Logan, 283 U. S. 404, as controlling, and, I think, correctly so.
Leech agrees with this dissent.